Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	This is final action in response to the amendments and remarks as filled on 01/25/2021.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determine, based on determining that the document or the selected clause is digitizable or semi-digitizable,  a domain-specific language (DSL) unit based on the selected clause,” however it is unclear if the domain-specific unit is based on the selected clause or it is based on determining that the document of the selected clause is digitizable, or if such determination is based on both requirements, which might represent a 112 1st new matter situation based on failing to comply with the written description/new matter requirement.  For examination purposes, the claim is interpreted as best understood.
determine that the document, or a selected clause is digitizable or semi-digitizable based on a characteristic of the selected clause” is unclear since the requirement of the claim is to determine that the document or a selected clause is digitizable, however it further requires that such determination is based on a characteristic of the selected clause.  Since the claim comprises a conditional limitation by reciting “determining that the document or a selected clause is digitizable …” it is unclear based on what requirements the system determines that a document is digitizable or semi-digitizable if no selected clause was properly introduced based on the requirements of the claim.  For examination purposes, the claim is interpreted as best understood.
Claim 16 recites the limitation " the condition or action between the two or more entities".  There is insufficient antecedent basis for this limitation in the claim based on the new amendments.
Claim 16 further recites the limitation “deploy the smart contract to a blockchain environment for enforcement or performance of the condition or action” It is unclear if this limitation is related to the first recitation of a condition (a condition or action, associated with the selected clause) or the second recitation a condition (the condition or action between the two or more entities) or if this is a new condition or action.  For examination purposes, the claim limitation is examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheeler (US Patent Publication 2019/0102850).
Regarding claim 1, Wheeler discloses a device, comprising: 
one or more memories; and one or more processors, communicatively coupled to the one or more memories ([0075] Machine (e.g., computer system) 500 may include a hardware processor 502 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 504 and a static memory 506, some or all of which may communicate with each other via an interlink (e.g., bus) 508. The machine 500 may further include a display unit 510, an alphanumeric input device 512 (e.g., a keyboard), and a user interface (UI) navigation device 514 (e.g., a mouse). In an example, the display unit 510, input device 512 and UI navigation device 514 may be a touch screen display. The machine 500 may additionally include a storage device (e.g., drive unit) 516, a signal generation device 518 (e.g., a speaker), a network interface device 520, and one or more sensors 521, such as a global positioning system (GPS) sensor, compass, accelerometer, or other sensor. The machine 500 may include an output controller 528, such as a serial (e.g., universal serial bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate or control one or more peripheral devices (e.g., a printer, card reader, etc.). [0076] The storage device 516 may include a machine readable medium 522 , to: 
receive a document that includes a plurality of clauses relating to two or more entities ([0048] Contract requests sent by a user/customer 210 may include open ended desires or requirements. For instance, existing systems for hotel reservations allow a user to select the city/location, number of guests, number of nights, foam pillows, low floor, high floor, near elevators, accessible rooms, etc. However, there is no way to enter a special request that can provided without human review. In an embodiment, a user/customer 210 may include non-standard conditions such as a location that is less than a 15 minute walk from a venue, but if rain is expected, then less than a 5 minute walk to the venue. A user/customer might require that the hotel is within two subway stops of a 4-star rated Japanese Sushi restaurant. Traditional systems are unable to process this kind of request. Embodiments of the SCCE may include natural language processing agents to parse the special requests and create a list of rules. An automated broker 240 may use these rules, along with sensor data (e.g., traffic cameras, weather sensors), weather predictions, city maps with rail stops, online restaurant reviews to find alternative offers that meet some or all of the user's requests. In an embodiment, the special requests may be formatted using JSON (JavaScript Object Notation) to facilitate machine understanding of the request. In some cases, special request may be undecipherable by an automated agent and be forwarded to a human agent for input. [0029] FIG. 1 is a diagram illustrating flow of information through a smart city commodity exchange 100, according to an embodiment. In an embodiment, one or more consumers 110 identify a need and send a contract or service request 121 at (1) to a smart city network 120. It will be understood that a contract or service request is a request to form an agreement, or request for offer/bid to another party for services, which may or may not include actual goods or commodities. The contract request 121 includes details of the requested goods or services, and criteria for fulfillment. Any variety of goods and services may be requested, such as: museum entrance fee, tours, bicycle rental, taxi or shared ride services, public transportation (e.g., bus, train, subway), WiFi access, local street conditions, town planning data (e.g., parades, construction, closures), and many more. The contract request 121 may be broadcast to one or more service providers 130. Broadcasts are logged in an exchange Blockchain 140 at (1B) and rely upon a consensus algorithm that establishes agreement among miners 150, 160 that the broadcast was made. One or more service providers 130 may return a contract bid 123 at (2). A contract bid may be seen as an answer to the service request as an offer of services and/or goods). In an embodiment, the contract bid 123 may be sent directly to the consumer requesting the contract (e.g., unicast). In another embodiment, the contract bid 123 may be broadcast to the group of all consumers 110 in the network, for instance, if the contract bid 123 is a general offer that others may desire. In another embodiment, the contract bid 123 may be sent to a subset of consumers 110 based on set preferences, contextual information, or contract request constraints, such as location, credit rating, previous transactions, etc. The Blockchain miner 160 records the bids 123 in the block 170 at (2B). The contextual information may be found in ledgers identifying the consumer 110 and the associated data. In some embodiments, the consumer identities are anonymous, even in ledgers, unless identification is required to complete the transaction. [0035] Once the contract negotiation 125 reaches agreement between parties, the contract terms may be broadcast to service providers 130 so that no additional bid will be entertained. In an embodiment, the contract negotiations result in a smart contract. The smart contract includes all verifiable terms, and may trigger payment once fulfillment of the conditions is verified. It should be noted that a variety of digital currency types 
determine that the document, or a selected clause of the plurality of clauses, is digitizable or semi-digitizable ([0048] Contract requests sent by a user/customer 210 may include open ended desires or requirements. For instance, existing systems for hotel reservations allow a user to select the city/location, number of guests, number of nights, foam pillows, low floor, high floor, near elevators, accessible rooms, etc. However, there is no way to enter a special request that can provided without human review. In an embodiment, a user/customer 210 may include non-standard conditions such as a location that is less than a 15 minute walk from a venue, but if rain is expected, then less than a 5 minute walk to the venue. A user/customer might require that the hotel is within two subway stops of a 4-star rated Japanese Sushi restaurant. Traditional systems are unable to process this kind of request. Embodiments of the SCCE may include natural language processing agents to parse the special requests and create a list of rules. An automated broker 240 may use these rules, along with sensor data (e.g., traffic cameras, weather sensors), weather predictions, city maps with rail stops, online restaurant reviews to find alternative offers that meet some or all of the user's requests. In an embodiment, the special requests may be formatted using JSON (JavaScript Object Notation) to facilitate machine understanding of the request. In some cases, special request may be undecipherable by an automated agent and be forwarded to a human agent for input.  This paragraph clearly states that the system receives a contract (document) with multiple and different clauses (i.e. rules) and determines if they are to be converted into a smart contract that automatically enforces an action or condition, if it is determined that they are not to be converted since they are not able to be translated, the system forwards those clauses to a human agent such that a human-verifiable condition is triggered.  This interpretation is based on Applicant’s specification at paragraph [070]);   
determine, based on determining that the document or the selected clause is digitizable or semi-digitizable,  a domain-specific language (DSL) unit based on the selected clause, the DSL unit identifying the two or more entities and values associated with the selected clause, identified by the selected clause, associated with the two or more entities ( [0036] Contract fulfillment 127 may be broadcast to the consumers 110 with a verification request so that the payment committed to the smart contract may be automatically debited and paid. When the consumer 110 redeems the contract at (4), resulting in fulfillment of the contract terms, a ledger entry may be recorded to the block 170 at 4B which may initiate the payment. If the transaction requires multiple pieces or steps, each incremental fulfillment may be recorded in the block 170 until all terms have been met. When the transaction is complete, the transaction exchange may be logged 129 and stored in blocks 140, 170. In other words, service provider 130 relied on the ledger recording 4B to make the contract fulfilment 127 (4) a matter of public record (e.g., in the Blockchain). The broadcast to consumers 110 is a hint, or a nudge, used by the consumers 110 to query the Blockchain to identify a consensus of ledgers recording the contract fulfillment 127. For example, verification may be recorded as a hash value corresponding to a Merkle-tree node that points to the block in the Blockchain of interest. [0045] In an embodiment, environmental sensors, event monitors, and/or data collection and delivery devices (shown along the left hand side as sensors 280) provide data to clients 210, the exchange 200, and/or service providers, vendors or brokers 260, 230, 240. The exchange 200 is the set of users 210, brokers 240 and devices 260 that negotiate a contract following the distributed protocols embodied in 205. Items such as 220, 270, 290, 280 and 265 are illustrated for ancillary or explanatory purposes. It should be noted that the topology of vendors and providers via public/private interfaces 245 may vary widely, and the specific configuration of vendors, service providers and sensor networks 260, 265, 230 are shown here for illustrative purpose. The sensors 280 may offer information that affects the availability or usefulness of services. For instance, in an example, if a weather sensor indicates an unexpected weather front is 
automatically generate a smart contract based on the DSL unit, the smart contract being configured to enforce a condition or action, of the values, between the two or more entities ( [0067] Once an agreement is made between the consumer and provider, a smart contract, or digital agreement, encoded with the pre-conditions is generated and recorded in a ledger at blocks 405 and and 
perform an action based on the smart contract ( [0068] The provider provides the goods or service and fulfills the contract in block 427. The consumer receives or consumes the goods or services in block 407. It should be understood that the smart contract may be made to bind more than one service provider when various goods and/or services are bundled into a single transaction. Thus, the service contract may be fulfilled in stages, for the various goods or services. A failure to fulfill by any party in the transaction may automatically trigger contingencies based on the pre-defined conditions. Fulfillment failures may be determined directly, or be based on sensor and data collection metrics, in 
Regarding claim 2, Wheeler further discloses: 
determine one or more tags associated with the smart contract, the one or more tags being based on at least one of the two or more entities, the values, or the smart contract, and the one or more tags being generated based on a layered tagging approach; and store the smart contract based on the one or more tags (  [0036] Contract fulfillment 127 may be broadcast to the consumers 110 with a verification request so that the payment committed to the smart contract may be automatically debited and paid. When the consumer 110 redeems the contract at (4), resulting in fulfillment of the contract terms, a ledger entry may be recorded to the block 170 at 4B which may initiate the payment. If the transaction requires multiple pieces or steps, each incremental fulfillment may be recorded in the block 170 until all terms have been met. When the transaction is complete, the transaction exchange may be logged 129 and stored in blocks 140, 170. In other words, service provider 130 relied on the ledger recording 4B to make the contract fulfilment 127 (4) a matter of public record (e.g., in the Blockchain). The broadcast to consumers 110 is a hint, or a nudge, used by the consumers 110 to query the Blockchain to identify a consensus of ledgers recording the contract fulfillment 127. For example, verification may be recorded as a hash value corresponding to a Merkle-tree node that points to the block in the Blockchain of interest.  ).
Regarding claim 3, Wheeler further discloses: 
generate a user interface for a user input relating to enforcing the condition or action, the user interface being generated based on the selected clause ( [0044] In an embodiment, a broker 240 may broker a deal, or smart contract, with any service provider having a public interface 245A, 245B, 245D. However, only an authorized broker 240B may broker a deal with a provider 260C having a private interface 245C. It will be understood that to ensure secure transactions brokers 240 or service providers 260 should execute in a trusted execution environment (TEE). [0045] In an embodiment, environmental sensors, event monitors, and/or data collection and delivery devices (shown along the left hand side as sensors 280) provide data to clients 210, the exchange 200, and/or service providers, vendors or brokers 260, 230, 240. The exchange 200 is the set of users 210, brokers 240 and devices 260 that negotiate a contract following the distributed protocols embodied in 205. Items such as 220, 270, 290, 280 and 265 
Regarding claim 4, Wheeler further discloses:  
generate a blockchain environment for deployment of the smart contract based on the document ([0023] In an embodiment, an SCCE operates in a decentralized network, where physical and logical services may be bought, sold or leased by persons or devices, though a public or private exchange. Embodiments as described herein create an ecosystem for commodity and services exchange using Blockchain based smart contracts that may be executed within trusted execution environments. Some advantages of this ecosystem are: [0024] a fair environment for trusted exchange of services; [0025] secure guarantees of payment through Blockchain transactions; [0026] smart contracts (contracts with execution and fulfillment rules) tied to Blockchain for trust and security; [0027] machine-to-machine (M2M) service interaction; and [0028] governmental, regulatory or monitoring oversight.   [0034] When a service provider sends a contract bid 123 for goods or services, those resources may be . 
Regarding claim 5, Wheeler further discloses:  
wherein the blockchain environment is selected from a plurality of blockchain environments ([0036] Contract fulfillment 127 may be broadcast to the consumers 110 with a verification request so that the payment committed to the smart contract may be automatically debited and paid. When the consumer 110 redeems the contract at (4), resulting in fulfillment of the contract terms, a ledger entry may be recorded to the block 170 at 4B which may initiate the payment. If the transaction requires multiple pieces or steps, each incremental fulfillment may be recorded in the block 170 until all terms have been met. When the transaction is complete, the transaction exchange may be logged 129 and stored in blocks 140, 170. In other words, service provider 130 relied on the ledger recording 4B to make the contract fulfilment 127 (4) a matter of public record (e.g., in the Blockchain). The broadcast to consumers 110 is a hint, or a nudge, used by the consumers 110 to query the Blockchain to identify a consensus of ledgers recording the contract fulfillment 127. For example, verification may be recorded as a hash value corresponding to a Merkle-tree node that points to the block in the Blockchain of interest. [0037] In an embodiment, a region or geographic area may implement its own local SCCE. In order to have access to the public ledgers, a consumer 110 or provider 130 may be required to subscribe, or set up an account, with the local exchange. Thus, a “public” ledger is viewable only by subscribers. In another embodiment, the SCCE may be open to anyone in the public and everyone may have access to the public ledgers. In an embodiment, when a dispute arises, the Blockchain serves as proof entailment for both automated and manual resolution. [0038] Utilizing a central server to broadcast the contract request and facilitate with negotiations may enable better anonymity because brokers or miners will not typically have direct communication with the consumer. A centralized server may filter various ledgers selectable by the consumer, for instance, to select only local providers or certified providers, etc. However, using a centralized server may weaken fairness in the exchange. For instance, a central entity may be subject to manipulation by the system operational personnel or other “insiders,” successful attacks by malware, spying and manipulation by a single government (e.g., in 
Regarding claims 6 and 10, Wheeler further discloses:  
wherein the blockchain environment is selected based on permissions identified by the document and determining permissions associated with the two or more entities based on the document, wherein the blockchain environment is selected from one or more open blockchain environments or one or more permission-based blockchain environments based on the permissions. ([0060] In other words, auto-negotiation may be performed by automated agents of the service providers and consumers. The automated agents may have access to control bank funds of the consumer, as well, as inventory of the service provider, as specified in the Blockchain ledgers, as users have authorized.  [0147] Example 17 is a computer implemented method for providing services in a smart city commodity exchange network, comprising: receiving a request for service from a consumer node over the smart city commodity exchange network, the request for service including identification of at least one good or service requested, and one or more conditions or terms of the request, wherein the one or more conditions or terms include, at least one of a desired geographical location, a series of activities to be performed in a time period, discounts/refund for partial or complete fulfillment failure, alternative services in exchange for failed fulfillment, discounts responsive to occurrence of a pre-condition, fee/cost maximum, or authorization to release personal or location information in exchange .
Regarding claim 7, Wheeler further discloses:  
determine that a particular clause, of the plurality of clauses and different from the selected clause, is not to be included in the smart contract, wherein the determination that the particular clause is not to be included in the smart contract is based on whether a condition or action, associated with the particular clause is automatic, human-driven, or human-triggered ( [0032] Once the requesting consumer 110 has received the contract bid 123, contract negotiation 125 may commence. While the term contract negotiation is used herein, the term simply means a negotiation between a consumer and provider based on requested services/goods and offer for services/good, where the result includes rules and conditions for fulfilling the exchange. In an example, the consumer 110 may choose to accept the contract bid 123 and indicate this in the negotiation response at (3). In another example, the consumer 110 may choose to modify the requested contract term in the contract request 121, for instance if no responses are returned, or only unacceptable terms are returned in the contract bid 123. The consumer 110 may respond to the bid(s) negotiating compensation for service offerings (3) that are then broadcast back and miners 150, 160 record the negotiating transactions to blocks 140 and 170, respectively. Eventually, the negotiation ends. When a contract is committed by both the consumer 110 and provider 130, the commitment is recorded by the Blockchain at (3B and 4B). All broadcast traffic may be logged by miners 160, forming a historical, public record of an exchange activity. [0069] A determination of whether the conditions have been met is performed in block 411. If the conditions have been met, then the fulfillment is deemed complete and recorded as such in the ledger, in block 415. The ledger entry may automatically trigger full payment. If the conditions have not been met, a partial fulfillment may be recorded in the ledger and trigger a partial payment according the rules of the conditions in the smart contract, in block 413. Once the fulfillment or partial fulfillment are entered, the .
Regarding claim 8, Wheeler further discloses:  
wherein the one or more processors, when determining that the document or the selected claims is digitizable or semi-digitizable, are to:
determine, based on a first score assigned to the selected clause, that the selected clause is to be included in the smart contract ([0048] Contract requests sent by a user/customer 210 may include open ended desires or requirements. For instance, existing systems for hotel reservations allow a user to select the city/location, number of guests, number of nights, foam pillows, low floor, high floor, near elevators, accessible rooms, etc. However, there is no way to enter a special request that can provided without human review. In an embodiment, a user/customer 210 may include non-standard conditions such as a location that is less than a 15 minute walk from a venue, but if rain is expected, then less than a 5 minute walk to the venue. A user/customer might require that the hotel is within two subway stops of a 4-star rated Japanese Sushi restaurant. Traditional systems are unable to process this kind of request. Embodiments of the SCCE may include natural language processing agents to parse the special requests and create a list of rules. An automated broker 240 may use these rules, along with sensor data (e.g., traffic cameras, weather sensors), weather predictions, city maps with rail stops, online restaurant reviews to find alternative offers that meet some or all of the user's requests. In an embodiment, the special requests may be formatted using JSON (JavaScript Object Notation) to facilitate machine understanding of the request. In some cases, special request may be undecipherable by an automated agent and be forwarded to a human agent for input.); and
wherein the one or more processors, when determining that a particular clause is not be included in the smart contract comprises: determine, based on a second score assigned to the particular clause, that the particular clause is not to be included in the smart contract ([016]A smart automatically enforce those obligations by taking information input and assigning value to that input through the rules set out in the contract. Executing the actions required by those contractual clauses may result in information stored in a public ledger in a Blockchain to track performance and initiate automatic payments, or asset exchange, when conditions are met. Other protocols may use smart contracts, as well. In more general terms, in the industry, a smart contract is a computer protocol intended to facilitate, verify, or enforce the negotiation or performance of a contract or agreement between parties.).
Regarding claim 9, Wheeler discloses a method, comprising:
receiving, by a device, a document that includes a plurality of clauses relating to two or more entities ([0048] Contract requests sent by a user/customer 210 may include open ended desires or requirements. For instance, existing systems for hotel reservations allow a user to select the city/location, number of guests, number of nights, foam pillows, low floor, high floor, near elevators, accessible rooms, etc. However, there is no way to enter a special request that can provided without human review. In an embodiment, a user/customer 210 may include non-standard conditions such as a location that is less than a 15 minute walk from a venue, but if rain is expected, then less than a 5 minute walk to the venue. A user/customer might require that the hotel is within two subway stops of a 4-star rated Japanese Sushi restaurant. Traditional systems are unable to process this kind of request. Embodiments of the SCCE may include natural language processing agents to parse the special requests and create a list of rules. An automated broker 240 may use these rules, along with sensor data (e.g., traffic cameras, weather sensors), weather predictions, city maps with rail stops, online restaurant reviews to find alternative offers that meet some or all of the user's requests. In an embodiment, the special requests may be formatted using JSON (JavaScript Object Notation) to facilitate machine understanding of the request. In some cases, special request may be undecipherable by an automated ; 
identifying, by the device, a selected clause, of the plurality of clauses, based on a characteristic of the selected clause  ( [0032] Once the requesting consumer 110 has received the contract bid 123, contract negotiation 125 may commence. While the term contract negotiation is used herein, the term simply means a negotiation between a consumer and provider based on requested services/goods and offer for services/good, where the result includes rules and conditions for fulfilling the exchange. In an example, the consumer 110 may choose to accept the contract bid 123 and indicate this in the negotiation response at (3). In another example, the consumer 110 may choose to modify the requested contract term in the contract request 121, for instance if no responses are returned, or only unacceptable terms are returned in the contract bid 123. The consumer 110 may respond to the bid(s) negotiating compensation for service offerings (3) that are then broadcast back and miners 150, 160 record the negotiating transactions to blocks 140 and 170, respectively. Eventually, the negotiation ends. When a contract is committed by both the consumer 110 and provider 130, the commitment is ;  
generating, by the device, a domain-specific language (DSL) unit based on the selected clause, the DSL unit identifying the two or more entities and a condition or action, identified by the selected clause, associated with the two or more entities ( [0036] Contract fulfillment 127 may be broadcast to the consumers 110 with a verification request so that the payment committed to the smart contract may be automatically debited and paid. When the consumer 110 redeems the contract at (4), resulting in fulfillment of the contract terms, a ledger entry may be recorded to the block 170 at 4B which may initiate the payment. If the transaction requires multiple pieces or steps, each incremental fulfillment may be recorded in the block 170 until all terms have been met. When the transaction is complete, the transaction exchange may be logged 129 and stored in blocks 140, 170. In other words, service provider 130 relied on the ledger recording 4B to make the contract fulfilment 127 (4) a matter of public record (e.g., in the Blockchain). The broadcast to consumers 110 is a hint, or a nudge, used by the consumers 110 to query the Blockchain to identify a consensus of ledgers recording the contract fulfillment 127. For example, verification may be recorded as a hash value corresponding to a Merkle-tree node that points to the block in the Blockchain of interest. [0045] In an embodiment, environmental sensors, event monitors, and/or data collection and delivery devices (shown along the left hand side as sensors 280) provide data to clients 210, the exchange 200, and/or service providers, vendors or brokers 260, 230, 240. The exchange 200 is the set of users 210, brokers 240 and devices 260 that negotiate a contract following the distributed protocols embodied in 205. Items such as 220, 270, 290, 280 and 265 are illustrated for ancillary or explanatory purposes. It should be noted that the topology of vendors and providers via public/private interfaces 245 may vary widely, and the specific configuration of vendors, ; 
automatically generating, by the device, a smart contract based on the DSL unit, the smart contract being configured to enforce the condition or action between the two or more entities ( [0067] Once an agreement is made between the consumer and provider, a smart contract, or digital agreement, encoded with the pre-conditions is generated and recorded in a ledger at blocks 405 and 425. It does not typically matter into which local ledger the smart contract is recorded because it will eventually be mirrored into all ledgers in the network. Some embodiments may require a consensus between the two smart contracts (e.g. consumer side and provider side) to effect a binding contract. In an embodiment, the ledger may be entered into the block with a reference identifier for the smart contract and not the actual contract. The parties to the transaction may store the complete smart contract on their local blocks without the details becoming public (e.g., hidden or encrypted). [0131] Example 1 is a consumer node, comprising: a processor coupled to a block data storage device; a consumer miner agent operable by the processor and executing in a trusted execution environment, the consumer miner agent to: send a service request to a smart city commodity exchange network; commit resources necessary to complete the service request; negotiate via the smart city commodity exchange network with a provider miner agent operable by a service provider node for one or more goods or services; responsive to an agreement between the consumer miner agent and provider miner agent, generate a smart contract that includes, terms of the agreement, and store the smart contract on the block data storage device; broadcast a ledger having details about the smart contract and transaction  
deploying, by the device, the smart contract to a blockchain environment associated with the two or more entities ([0023] In an embodiment, an SCCE operates in a decentralized network, where physical and logical services may be bought, sold or leased by persons or devices, though a public or private exchange. Embodiments as described herein create an ecosystem for commodity and services exchange using Blockchain based smart contracts that may be executed within trusted execution environments. Some advantages of this ecosystem are: [0024] a fair environment for trusted exchange of services; [0025] secure guarantees of payment through Blockchain transactions; [0026] smart contracts (contracts with execution and fulfillment rules) tied to Blockchain for trust and security; [0027] machine-to-machine (M2M) service interaction; and [0028] governmental, regulatory or monitoring oversight.   [0034] When a service provider sends a contract bid 123 for goods or services, those resources may be temporarily committed in a public ledger stored in block 170 by miner 160, at 2B, e.g., placed in escrow. For example, the identifier associated with the good or contract number associated with a service agreement may be recorded to Blockchain blocks 140, 170 with annotation or status indicating that the items are temporarily in “escrow,” pending completion or abortion of the contract negotiation step. This way, the service provider cannot promise the same goods or services to two consumers at once. It should be noted that the public ledgers rely on Blockchain technology and are repeated across the network as identical copies, as needed. Thus, changing one ledger will change them all, so the consumers 110 and service providers 130 cannot secretly release their resources to entertain multiple, but unrelated negotiations. For instance, Blockchains implement a class of algorithms called practical byzantine fault tolerance (PBFT) whose main objective is to ensure each node in the mesh has a consistent copy of the distributed data set. In another embodiment, if a counter offer is sent during ; and 
performing, by the device, an action based on the smart contract after deploying the smart contract ( [0068] The provider provides the goods or service and fulfills the contract in block 427. The consumer receives or consumes the goods or services in block 407. It should be understood that the smart contract may be made to bind more than one service provider when various goods and/or services are bundled into a single transaction. Thus, the service contract may be fulfilled in stages, for the various goods or services. A failure to fulfill by any party in the transaction may automatically trigger contingencies based on the pre-defined conditions. Fulfillment failures may be determined directly, or be based on sensor and data collection metrics, in block 409, and discussed above. The example flow shows the sensor readings to be received and analyzed against the conditions by the consumer. However, alternative embodiments may perform this analysis on the provider side or utilize a third party or local fulfillment agent for this. It should be noted that any third party that performs this analysis must be given access to the unencrypted version of the smart contract to access all of the conditions of .
Regarding claim 11, Wheeler further discloses: 
wherein the generating of the DSL unit is based on mapping the condition to the two or more entities ( [0036] Contract fulfillment 127 may be broadcast to the consumers 110 with a verification request so that the payment committed to the smart contract may be automatically debited and paid. When the consumer 110 redeems the contract at (4), resulting in fulfillment of the contract terms, a ledger entry may be recorded to the block 170 at 4B which may initiate the payment. If the transaction requires multiple pieces or steps, each incremental fulfillment may be recorded in the block 170 until all terms have been met. When the transaction is complete, the transaction exchange may be logged 129 .
Regarding claim 12, Wheeler further discloses: 
determining links based on the document, the links being between different clauses or within the selected clause, and the links identifying a relationship between a particular condition or action, a pair of entities of the two or more entities, and an object associated with the particular condition or action ( [0036] Contract fulfillment 127 may be broadcast to the consumers 110 with a verification request so that the payment committed to the smart contract may be automatically debited and paid. When the consumer 110 redeems the contract at (4), resulting in fulfillment of the contract terms, a ledger entry may be recorded to the block 170 at 4B which may initiate the payment. If the transaction requires multiple pieces or steps, each incremental fulfillment may be recorded in the block 170 until all terms have been met. When the transaction is complete, the transaction exchange may be logged 129 and stored in blocks 140, 170. In other words, service provider 130 relied on the ledger recording 4B to make the contract fulfilment 127 (4) a matter of public record (e.g., in the Blockchain). The broadcast to consumers 110 is a hint, or a nudge, used by the consumers 110 to query the Blockchain to identify a consensus of ledgers recording the contract fulfillment 127. For example, verification may be recorded as a hash value corresponding to a Merkle-tree node that points to the block in the Blockchain of interest.  ).
Regarding claim 13, Wheeler further discloses: 
wherein the smart contract is determined based on the links (  [0036] Contract fulfillment 127 may be broadcast to the consumers 110 with a verification request so that the payment committed to the smart contract may be automatically debited and paid. When the consumer 110 redeems the contract at (4), resulting in fulfillment of the contract terms, a ledger entry may be recorded to the block 170 at 4B which may initiate the payment. If the transaction requires multiple pieces or steps, each .
Regarding claim 14, Wheeler further discloses: 
identifying a plurality of selected clauses including the selected clause ( [0032] Once the requesting consumer 110 has received the contract bid 123, contract negotiation 125 may commence. While the term contract negotiation is used herein, the term simply means a negotiation between a consumer and provider based on requested services/goods and offer for services/good, where the result includes rules and conditions for fulfilling the exchange. In an example, the consumer 110 may choose to accept the contract bid 123 and indicate this in the negotiation response at (3). In another example, the consumer 110 may choose to modify the requested contract term in the contract request 121, for instance if no responses are returned, or only unacceptable terms are returned in the contract bid 123. The consumer 110 may respond to the bid(s) negotiating compensation for service offerings (3) that are then broadcast back and miners 150, 160 record the negotiating transactions to blocks 140 and 170, respectively. Eventually, the negotiation ends. When a contract is committed by both the consumer 110 and provider 130, the commitment is recorded by the Blockchain at (3B and 4B). All broadcast traffic may be logged by miners 160, forming a historical, public record of an exchange activity. [0033] Traditional contract law canon effects a rejection of the offer when a counter offer is made (e.g., interpreted as a rejection and a new offer). However, embodiments of the smart city commodity exchange may differ on their implementation of this scenario. In an embodiment, when the consumer ; 
generating respective smart contracts based on the plurality of selected clauses ( [0067] Once an agreement is made between the consumer and provider, a smart contract, or digital agreement, encoded with the pre-conditions is generated and recorded in a ledger at blocks 405 and 425. It does not typically matter into which local ledger the smart contract is recorded because it will eventually be mirrored into all ledgers in the network. Some embodiments may require a consensus between the two smart contracts (e.g. consumer side and provider side) to effect a binding contract. In an embodiment, the ledger may be entered into the block with a reference identifier for the smart contract and not the actual contract. The parties to the transaction may store the complete smart contract on their local blocks without the details becoming public (e.g., hidden or encrypted). [0131] Example 1 is a consumer node, comprising: a processor coupled to a block data storage device; a consumer miner agent operable by the processor and executing in a trusted execution environment, the consumer miner agent to: send a service request to a smart city commodity exchange network; commit resources necessary to complete the service request; negotiate via the smart city commodity exchange network with a provider miner agent operable by a service provider node for one or more goods or services; responsive to an agreement between the consumer miner agent and provider miner agent, generate a smart contract that includes, terms of the agreement, and store the smart contract on the block data storage device; broadcast a ledger having details about the smart contract and transaction information to the smart city commodity exchange network using Blockchain protocols. [0138] Example 8 is a service provider node, comprising: a processor coupled to a block data storage device; a provider miner agent operable by the processor and executing in a trusted execution environment, the provider miner agent to: receive a service request from a smart city commodity exchange network; commit resources necessary to complete the service request; negotiate via the smart city commodity exchange network with a consumer miner agent operable by a consumer node, to provide one or more goods or services requested in the service request; responsive to an agreement between the consumer miner agent and ; and 
deploying the respective smart contracts to the blockchain environment  ([0023] In an embodiment, an SCCE operates in a decentralized network, where physical and logical services may be bought, sold or leased by persons or devices, though a public or private exchange. Embodiments as described herein create an ecosystem for commodity and services exchange using Blockchain based .
Regarding claim 15, Wheeler further discloses: 
wherein the DSL unit is determined based on a document model and a domain model, the document model identifying a structure of the document or expected content of the document, and the domain model identifying characteristics or attributes of a domain associated with the document ([0017] In an example, the commodity exchange is limited to a geographical area, or city that subscribes to the exchange. In at least one embodiment, a high-level process for building a commodity exchange, leveraging trusted execution security technologies, Blockchain and smart contracts to enable machine-to-machine (M2M) construction, bidding, reservation, and fulfillment of physical and logical services are described. This disclosure identifies specific processes and usage models where other mechanisms for security, networking, and Blockchain space, may be leveraged to construct a novel ecosystem for commodity and services exchange for smart cities, smart homes/building, and smart industrial systems. Examples herein refer to a smart city commodity exchange (SCCE), but implementations may vary and be associated with areas larger or smaller than a city, for instance, a metro region, a state, a country, an office building, a county, a sport arena, a park, etc. An embodiments of a SCCE may be used in real time for the specified geographic location.  [0164] For simulations, program code may represent hardware using a hardware description language or another functional description language which essentially provides a model of how designed hardware is expected to perform. Program code may be assembly or machine language, or data that may be compiled and/or interpreted. Furthermore, it is common in the art to speak of software, in one form or another as taking an action or causing a result. Such expressions .
Regarding claim 16, Wheeler discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors ([0124] In an example, the instructions 1082 provided via the memory 1054, the storage 1058, or the processor 1052 may be embodied as a non-transitory, machine readable medium 1060 including code to direct the processor 1052 to perform electronic operations in the IoT device 1050. The processor 1052 may access the non-transitory, machine readable medium 1060 over the interconnect 1056. For instance, the non-transitory, machine readable medium 1060 may be embodied by devices described for the storage 1058 of FIG. 10 or may include specific storage units such as optical disks, flash drives, or any number of other hardware devices. The non-transitory, machine readable medium 1060 may include instructions to direct the processor 1052 to perform a specific sequence or flow of actions, for example, as described with respect to the flowchart(s) and block diagram(s) of operations and functionality depicted above. ) to: 
receive a document that includes a plurality of clauses relating to two or more entities  ([0048] Contract requests sent by a user/customer 210 may include open ended desires or requirements. For instance, existing systems for hotel reservations allow a user to select the city/location, number of guests, number of nights, foam pillows, low floor, high floor, near elevators, accessible rooms, etc. However, there is no way to enter a special request that can provided without human review. In an embodiment, a user/customer 210 may include non-standard conditions such as a location that is less than a 15 minute walk from a venue, but if rain is expected, then less than a 5 minute walk to the venue. A user/customer might require that the hotel is within two subway stops of a 4-star rated Japanese Sushi restaurant. Traditional systems are unable to process this kind of request. Embodiments of the SCCE may include natural language processing agents to parse the special requests and create a list of ; 
determine that the document, or a selected clause is digitizable or semi-digitizable based on a characteristic of the selected clause ([0048] Contract requests sent by a user/customer 210 may include open ended desires or requirements. For instance, existing systems for hotel reservations allow a user to select the city/location, number of guests, number of nights, foam pillows, low floor, high floor, near elevators, accessible rooms, etc. However, there is no way to enter a special request that can provided without human review. In an embodiment, a user/customer 210 may include non-standard conditions such as a location that is less than a 15 minute walk from a venue, but if rain is expected, then less than , 
the characteristic, relating to whether a condition or action, associated with the selected clause, is performed automatically, is human-triggered, or is performed by a human ( [0032] Once the requesting consumer 110 has received the contract bid 123, contract negotiation 125 may commence. While the term contract negotiation is used herein, the term simply means a negotiation between a consumer and provider based on requested services/goods and offer for services/good, where the result includes rules and conditions for fulfilling the exchange. In an example, the consumer 110 may choose to accept the contract bid 123 and indicate this in the negotiation response at (3). In another example, the consumer 110 may choose to modify the requested contract term in the contract request 121, for instance if no responses are returned, or only unacceptable terms are returned in the contract bid 123. The consumer 110 may respond to the bid(s) negotiating compensation for service offerings (3) that are ; 
determine a domain-specific language (DSL) unit based on the selected clause, the DSL unit, identifying the two or more entities and the condition or action ( [0036] Contract fulfillment 127 may be broadcast to the consumers 110 with a verification request so that the payment committed to the smart contract may be automatically debited and paid. When the consumer 110 redeems the contract at (4), resulting in fulfillment of the contract terms, a ledger entry may be recorded to the block 170 at 4B which may initiate the payment. If the transaction requires multiple pieces or steps, each incremental fulfillment may be recorded in the block 170 until all terms have been met. When the transaction is complete, the transaction exchange may be logged 129 and stored in blocks 140, 170. In other words, service provider 130 relied on the ledger recording 4B to make the contract fulfilment 127 (4) a matter of public record (e.g., in the Blockchain). The broadcast to consumers 110 is a hint, or a nudge, used by the consumers 110 to query the Blockchain to identify a consensus of ledgers recording the contract fulfillment 127. For example, verification may be recorded as a hash value corresponding to a Merkle-tree node that points to the block in the Blockchain of interest. [0048] Contract requests sent by a user/customer 210 may include open ended desires or requirements. For instance, existing systems for hotel reservations allow a user to select the city/location, number of guests, number of nights, foam pillows, low floor, high floor, near elevators, accessible rooms, etc. However, there is no way to enter a special request that can provided without human review. In an embodiment, a user/customer 210 may  ; 
automatically generate a smart contract based on the DSL unit, the smart contract being configured to enforce the condition or action between the two or more entities ( [0067] Once an agreement is made between the consumer and provider, a smart contract, or digital agreement, encoded with the pre-conditions is generated and recorded in a ledger at blocks 405 and 425. It does not typically matter into which local ledger the smart contract is recorded because it will eventually be mirrored into all ledgers in the network. Some embodiments may require a consensus between the two smart contracts (e.g. consumer side and provider side) to effect a binding contract. In an embodiment, the ledger may be entered into the block with a reference identifier for the smart contract and not the actual contract. The parties to the transaction may store the complete smart contract on their local ; and 
deploy the smart contract to a blockchain environment for enforcement or performance of the condition or action ([0023] In an embodiment, an SCCE operates in a decentralized network, where physical and logical services may be bought, sold or leased by persons or devices, though a public or private exchange. Embodiments as described herein create an ecosystem for commodity and services exchange using Blockchain based smart contracts that may be executed within trusted execution environments. Some advantages of this ecosystem are: [0024] a fair environment for trusted exchange of services; [0025] secure guarantees of payment through Blockchain transactions; [0026] smart contracts (contracts with execution and fulfillment rules) tied to Blockchain for trust and security; [0027] machine-to-machine (M2M) service interaction; and [0028] governmental, regulatory or monitoring oversight.   [0034] When a service provider sends a contract bid 123 for goods or services, those resources may be temporarily committed in a public ledger stored in block 170 by miner 160, at 2B, e.g., placed in escrow. For example, the identifier associated with the good or contract number associated .
Regarding claim 17, Wheeler further discloses 
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: identify the two or more entities based on the document; and determine information regarding the two or more entities, the information regarding the two or more entities being determined based on an information source other than the document ([0048] Contract requests sent by a user/customer 210 may include open ended desires or requirements. For instance, existing systems for hotel reservations allow a user to select the city/location, number of guests, number of nights, foam pillows, low floor, high floor, near elevators, accessible rooms, etc. However, there is no way to enter a special request that can provided without human review. In an embodiment, a user/customer 210 may include non-standard conditions such as a location that is less than a 15 minute walk from a venue, but if rain is expected, then less than a 5 minute walk to the venue. A user/customer might require that the hotel is within two subway stops of a 4-star rated Japanese Sushi restaurant. Traditional systems are unable to process this kind of request. Embodiments of the SCCE may include natural language processing agents to parse the special requests and create a list of rules. An automated broker 240 may use these rules, along with sensor data (e.g., traffic cameras, weather sensors), weather predictions, city maps with rail stops, online restaurant reviews to find alternative offers that meet some or all of the user's requests. In an embodiment, the special requests may be formatted using JSON (JavaScript Object Notation) to facilitate machine understanding of the request. In some cases, special request may be undecipherable by an automated agent and be forwarded to a human agent for input. [0029] FIG. 1 is a diagram illustrating flow of information through a smart city commodity exchange 100, according to an embodiment. In an embodiment, one or more consumers 110 identify a need and send a contract or service request 121 at (1) to a smart city network 120. It will be understood that a contract or service request is a request to form an agreement, or request for offer/bid to another party for services, which may or may not include actual goods or commodities. The contract request 121 includes details of the requested goods or services, and criteria for fulfillment. Any variety of goods and services may be requested, such as: museum entrance fee, tours, bicycle rental, taxi or shared ride services, public transportation (e.g., bus, train, subway), WiFi access, local street 
Regarding claim 18, Wheeler further discloses 
wherein the one or more instructions, that cause the one or more processors to generate the smart contract, cause the one or more processors to: generate the smart contract based on the information regarding the two or more entities ([0067] Once an agreement is made between the consumer and provider, a smart contract, or digital agreement, encoded with the pre-conditions is generated and recorded in a ledger at blocks 405 and 425. It does not typically matter into which local ledger the smart contract is recorded because it will eventually be mirrored into all ledgers in the network. Some embodiments may require a consensus between the two smart contracts (e.g. consumer side and provider side) to effect a binding contract. In an embodiment, the ledger may be entered into the block with a reference identifier for the smart contract and not the actual contract. The parties to the transaction may store the complete smart contract on their local blocks without the details becoming public (e.g., hidden or encrypted). [0131] Example 1 is a consumer node, comprising: a processor coupled to a block data storage device; a consumer miner agent operable by the processor and executing in a trusted execution environment, the consumer miner agent to: send a service request to a smart city commodity exchange network; commit resources necessary to complete the service request; negotiate via the smart city commodity exchange network with a provider miner agent operable by a service provider node for one or more goods or services; responsive to an agreement between the consumer miner agent and provider miner agent, generate a smart contract that includes, terms of the agreement, and store the smart contract on the block data storage device; broadcast a ledger having details about the smart contract and transaction information to the smart city commodity .
Regarding claim 19, Wheeler further discloses 
select the blockchain environment based on information regarding the two or more entities or based on information included in the document ([0023] In an embodiment, an SCCE operates in a decentralized network, where physical and logical services may be bought, sold or leased by persons or devices, though a public or private exchange. Embodiments as described herein create an ecosystem for commodity and services exchange using Blockchain based smart contracts that may be executed within trusted execution environments. Some advantages of this ecosystem are: [0024] a fair environment for trusted exchange of services; [0025] secure guarantees of payment through Blockchain transactions; [0026] smart contracts (contracts with execution and fulfillment rules) tied to Blockchain for trust and security; [0027] machine-to-machine (M2M) service interaction; and [0028] governmental, regulatory or monitoring oversight.   [0034] When a service provider sends a contract bid 123 for goods or services, those resources may be temporarily committed in a public ledger stored in block 170 by miner 160, at 2B, e.g., placed in escrow. For example, the identifier associated with the good or contract number associated with a service agreement may be recorded to Blockchain blocks 140, 170 with annotation or status indicating that the items are temporarily in “escrow,” pending completion or abortion of the contract negotiation step. This way, the service provider cannot promise the same goods or services to two consumers at once. It should be noted that the public ledgers rely on Blockchain technology and are repeated across the network as identical copies, as needed. Thus, changing one ledger will change them all, so the consumers 110 and service providers 130 cannot secretly release their resources to entertain multiple, but unrelated negotiations. For instance, Blockchains implement a class of algorithms called practical byzantine fault tolerance (PBFT) whose main objective is to ensure each node in the mesh has a .
Regarding claim 20, Wheeler further discloses 
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: store the smart contract with one or more tags determined based on the smart contract, the one or more tags to facilitate searching of the smart contract based on information associated with the smart contract ( [0036] Contract fulfillment 127 may be broadcast to the consumers 110 with a verification request so that the payment committed to the smart contract may be automatically debited and paid. When the consumer 110 redeems the contract at (4), resulting in fulfillment of the contract terms, a ledger entry may be recorded to the block 170 at 4B which may initiate the payment. If the transaction requires multiple pieces or steps, each incremental fulfillment may be recorded in the block 170 until all terms have been met. When the transaction is complete, the transaction exchange may be logged 129 and stored in blocks 140, 170. In other words, service provider Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Examiner asserts that although a discussion was conducted during an interview on 01/19/2021 related to the proposed amendments, in which it was determined that the proposed amendments appeared to overcome the current art rejection, the Examiner reviewed the originally filled specification in order to determine an understanding of the scope of the amendment.  Upon such review, it was determined that the limitation is just directed to determining if the document or clauses within the document are capable of being converted into a smart contract that automatically enforces an action and/or condition and/or is automatically verifiable, wherein such basic determination is disclosed by Wheeler at least on paragraph [048] wherein it is disclosed that the system determines if rules (i.e. clauses) within the document are to be automated and when such determination is negative, the request is forwarded to a human agent.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689